ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2016-03-17_JUD_01_PO_01_FR.txt.                                                                                            44




                                         OPINION INDIVIDUELLE
                                   DE M. LE JUGE CANÇADO TRINDADE

                    [Traduction]

                                             table des matières

                                                                                   paragraphes


                       I. Prolégomènes	                                                  1-4
                      II. Conclusions des Parties et questions posées par les
                          ­membres de la Cour	                                           5-6
                     III. Réponses des Parties	                                         7-15
                         1. Réponse du Nicaragua	                                        7-9
                         2. Réponse de la Colombie	                                    10-12
                         3. Appréciation générale	                                     13-15
                     IV. Les pouvoirs    inhérents   ­
                                                     au-delà   du   consentement
                         des États	                                                    16-21
                      V. L’interprétation téléologique (ut res magis valeat quam
                         pereat) ­au-delà du consentement des États	                   22-27
                     VI. La primauté de la recta ratio sur la voluntas ou de
                         la conscience humaine sur la « volonté »	                     28-41
                    VII. La compétence de la compétence (Kompetenz Kompetenz)
                         ­au-delà du consentement des États	                           42-47
                    VIII. Les pouvoirs inhérents comme moyen de combler
                          les ­lacunes et la pertinence des principes généraux	        48-58
                     IX. Les pouvoirs inhérents et la juris dictio ­
                                                                   au-delà de
                         la ­justice transactionnelle	                                 59-66
                      X. Les pouvoirs inhérents et le contrôle de l’exécution
                         des décisions	                                                67-75
                     XI. Épilogue	                                                     76-82

                                                       *




                                                                                           45




6 CIJ1092.indb 87                                                                                15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)           45

                                                  I. Prolégomènes

                         1. La question des pouvoirs inhérents des juridictions internationales
                    a, une fois encore, fait l’objet d’une attention particulière devant la Cour,
                    au fil de la procédure en la présente affaire relative à des Violations allé‑
                    guées de droits souverains et d’espaces maritimes dans la mer des Caraïbes
                    (Nicaragua c. Colombie). Les Parties ont l’une et l’autre judicieusement
                    défendu leurs vues sur la question des facultés ou pouvoirs inhérents,
                    directement mise en jeu par la quatrième exception préliminaire soule-
                    vée par la Colombie, estimant utile, dans leurs exposés, de se référer à la
                    ­jurisprudence pertinente des juridictions internationales contemporaines
                     (notamment celles compétentes en matière de droits de l’homme) sur ce
                     point.
                         2. Ayant, dans le présent arrêt, conclu qu’elle avait compétence en
                     vertu du pacte de Bogotá et rejeté, ce faisant, la première exception pré­
                     liminaire de la Colombie, la Cour aurait pu (et dû) analyser les argu­
                     ments des Parties relativement au « pouvoir inhérent » invoqué par le
                    Nicaragua et contesté par la Colombie au titre de sa quatrième excep­
                    tion préliminaire — fût‑ce pour, en définitive, rejeter quand même
                    cette dernière —, et non déclarer de façon minimaliste et elliptique
                    qu’« il n’y a[vait] pas lieu » pour elle de se prononcer à cet égard (arrêt,
                    par. 104).
                         3. Etant donné l’importance particulière que j’accorde à cette question,
                    récurrente dans la pratique des juridictions internationales, et le fait
                    qu’elle a été portée à l’attention de la Cour dans la présente espèce, non
                    seulement dans le cadre de la phase écrite de la procédure mais égale-
                     ment lors des audiences qui se sont tenues devant elle, il me semble
                     ­nécessaire, après un rappel des positions des Parties y relatives et du trai-
                      tement que lui a réservé la Cour, de préciser les fondements de ma posi-
                      tion personnelle sur ladite question et les différents aspects qu’elle met
                      en jeu.
                         4. Il s’agit, après tout, d’un sujet qui intéresse le fonctionnement des
                      juridictions internationales contemporaines dans le cadre de leur mission
                      commune de réalisation de la justice et qu’on ne peut, selon moi, se
                      contenter d’éluder. Les points qu’il me semble devoir aborder dans le pré-
                      sent exposé de mon opinion individuelle sont donc les suivants : a) les
                      pouvoirs inhérents a­ u-delà du consentement des Etats ; b) l’interprétation
                      téléologique (ut res magis valeat quam pereat) a­ u-delà du consentement
                      des Etats ; c) la compétence de la compétence (Kompetenz Kompetenz)
                      ­au-delà du consentement des Etats ; d) la primauté de la recta ratio sur la
                       voluntas ou de la conscience humaine sur la « volonté » ; e) les pouvoirs
                      inhérents comme moyen de combler les lacunes et la pertinence des prin-
                      cipes généraux ; f) les pouvoirs inhérents et la juris dictio au‑delà de la
                      justice transactionnelle ; et g) les pouvoirs inhérents et le contrôle de
                      l’exécution des jugements et arrêts. Je conclurai mon exposé par un bref
                      épilogue.


                                                                                                46




6 CIJ1092.indb 89                                                                                     15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)                 46

                                 II. Conclusions des Parties et questions posées
                                          par les membres de la Cour

                       5. Dans les exposés qu’elles ont présentés au fil de la procédure (écrite
                    et orale) en la présente affaire, les deux Parties ont fait référence, à propos
                    de la question des facultés ou pouvoirs inhérents, à la jurisprudence per-
                    tinente de la Cour interaméricaine des droits de l’homme (CIDH) et de la
                    Cour européenne des droits de l’homme (CEDH). Dans la phase écrite de
                    la procédure, le Nicaragua et la Colombie ont l’un et l’autre cité l’arrêt
                    rendu par la CIDH le 28 novembre 2003 en l’affaire Baena-Ricardo et
                    consorts c. Panama, ainsi que l’arrêt du 7 février 2013 de la CEDH (grande
                    chambre) en l’affaire Fabris c. France 1. Le Nicaragua s’est également
                    référé aux arrêts rendus par la CEDH (grande chambre) dans les affaires
                    Verein gegen Tierfabriken Schweiz (VgT) c. Suisse et Bochan c. Ukraine,
                    les 30 juin 2009 et 5 février 2015 respectivement 2.


                      6. A l’audience publique du 2 octobre 2015, alors que la procédure
                    orale arrivait à son terme, j’ai estimé utile de poser les trois questions
                    suivantes au Nicaragua et à la Colombie :

                            « Tout au long de la procédure, cette semaine, les deux Parties en
                         litige ont fait référence à la jurisprudence pertinente de juridictions
                         internationales contemporaines, concernant en particulier la ques-
                         tion de leurs facultés ou pouvoirs inhérents. Ayant écouté avec atten-
                         tion les deux Parties en leurs plaidoiries, j’aurai trois questions à leur
                         adresser, afin d’obtenir d’elles des éclaircissements d’ordre concep-
                         tuel, dans le contexte du cas d’espèce.
                            Premièrement : les facultés ou pouvoirs inhérents des juridictions
                         internationales contemporaines découlent‑ils de l’exercice même de
                         leurs fonctions judiciaires internationales ?
                            Deuxièmement : les différentes bases pouvant fonder la compé-
                         tence des juridictions internationales contemporaines ont‑elles une
                         incidence sur la portée de leur compétence de la compétence ?
                            Troisièmement : les différentes bases pouvant fonder la compétence
                         des juridictions internationales contemporaines conditionnent‑elles le
                         fonctionnement des mécanismes correspondants de contrôle de l’exé-
                         cution de leurs décisions, jugements et arrêts respectifs ? » 3



                      1 Mémoire de la République du Nicaragua, par. 1.27 ; exceptions préliminaires de la

                    République de Colombie, par. 5.22-5.23.
                      2 Exposé écrit de la République du Nicaragua sur les exceptions préliminaires de la

                    République de Colombie, par. 5.35.
                      3 Voir CR 2015/25, p. 47.



                                                                                                      47




6 CIJ1092.indb 91                                                                                           15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)                  47

                                               III. Réponses des Parties

                                                1. Réponse du Nicaragua
                       7. Une semaine plus tard, le 9 octobre 2015, les deux Parties ont pré-
                    senté à la Cour leurs réponses écrites aux questions que je leur avais
                    posées au terme des audiences. En réponse à ma première question, le
                    Nicaragua a affirmé que, de son point de vue, les juridictions internatio-
                    nales tenaient leur pouvoir inhérent « non seulement de l’exercice de leur
                    fonction judiciaire, mais plus largement de leur existence et de leur nature
                    mêmes en tant qu’organes judiciaires » 4.
                       8. S’agissant de ma deuxième question, le Nicaragua a fait valoir que,
                    « dans tous les cas », la base de compétence (acte constitutif) d’une juridic-
                    tion internationale emportait « le pouvoir ou la faculté de trancher la
                    question de l’existence et de la portée de son pouvoir inhérent » 5. La com-
                    pétence de la compétence (Kompetenz Kompetenz) pouvait être « considé-
                    r[ée] [comme un] pouvoir … inhérent » même si l’on pouvait, en l’exerçant,
                    aboutir à des conclusions différentes en fonction de l’acte applicable ; elle
                    constituait, selon lui, un « principe bien établi en droit et d’application
                    générale » 6, et ce, qu’elle soit ou non « expressément conféré[e] » à la juri-
                    diction concernée par son statut 7.
                       9. Enfin, en réponse à ma troisième question, le Nicaragua a estimé que
                    « toutes les juridictions [étaient] également habilitées à déterminer la por-
                    tée des pouvoirs (… inhérents) qui leur [étaient] conférés », et qu’elles
                    devaient « absolument disposer d’une certaine compétence pour assurer
                    l’exécution de leurs décisions » 8. Les juridictions internationales, qu’elles
                    fussent ou non assistées par un autre organe doté de pouvoirs de contrôle,
                    disposaient à cet égard aussi d’un « pouvoir inhérent », même si celui‑ci
                    pouvait varier selon la juridiction en cause 9.

                                               2. Réponse de la Colombie
                      10. La Colombie a, pour sa part, écrit, en sa réponse à ma première
                    question, que la Cour était « investie des « pouvoirs inhérents » qui [étaient]
                    nécessaires à la bonne administration de la justice, pour lui permettre
                    d’assurer la bonne marche des affaires dont elle conna[issait] » 10, tout en
                    ajoutant qu’il « n’exist[ait] pas de « compétence inhérente » permettant à

                        4 Réponse écrite du Nicaragua aux questions posées par M. le juge Cançado Trindade

                    à l’audience publique tenue dans la matinée du 2 octobre 2015, NICOLC 2015/32, p. 2.
                        5 Ibid., p. 3.
                        6 Ibid., p. 2.
                        7 Ibid.
                        8 Ibid., p. 3.
                        9 Cf. ibid., p. 3‑4.
                        10 Réponse écrite de la Colombie aux questions posées par M. le juge Cançado

                    Trindade à l’audience publique tenue dans la matinée du 2 octobre 2015, NICOLC
                    ­
                    2015/33, p. 2, par. 3.

                                                                                                       48




6 CIJ1092.indb 93                                                                                            15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)                    48

                    la Cour, ainsi que l’y invit[ait] le Nicaragua, de se saisir de nouvelles
                    affaires » 11.
                       11. Concernant ma deuxième question, la Colombie a affirmé, au sujet
                    de la compétence de la compétence, que le pouvoir de la Cour de se pro-
                    noncer sur sa propre compétence était « [e]xpressément conféré … [et]
                    n’emport[ait] nullement, en soi, une faculté ou une compétence inhé-
                    rente » 12. Selon elle, une juridiction ne saurait se voir « conférer, quant au
                    fond du différend, quelque pouvoir inhérent dont elle ne serait pas par
                    ailleurs revêtue » 13.
                       12. En réponse à ma troisième question, la Colombie a indiqué que,
                    lorsqu’une juridiction internationale disposait d’un « mécanisme de
                    contrôle de l’exécution de ses décisions, c­ elui-ci d[evait] figurer dans son
                    acte constitutif, soit le texte établissant sa compétence » 14 (dispositions
                    statutaires). Elle a précisé que, dans le cas de la Cour, ce mécanisme était
                    prévu non pas par son Statut, mais par la Charte des Nations Unies
                    (« dont [le Statut] f[aisait] partie intégrante »), laquelle « conf[érait] pareille
                    compétence au Conseil de sécurité » ; par ailleurs, il découlait selon elle du
                    « pacte de Bogotá (notamment son article L) [que] les Etats parties à ce
                    dernier [étaient] convenus que la Cour n’a[vait] pas compétence en matière
                    de contrôle d’exécution » 15.

                                                 3. Appréciation générale
                       13. Comme on l’a vu, le Nicaragua attribue une plus large portée aux
                    pouvoirs inhérents : ils découlent, selon lui, de l’existence même des juri-
                    dictions internationales, indépendamment de ce qu’énoncent distincte-
                    ment leurs instruments constitutifs, les juridictions en question étant
                    systématiquement investies d’une compétence de la compétence. Le Nica-
                    ragua estime, par ailleurs, que les pouvoirs inhérents sont indispensables
                    pour permettre à ces juridictions « d’exercer une certaine compétence » à
                    l’égard de l’exécution de leurs décisions, et ce, qu’elles bénéficient, ou
                    non, du concours d’organes de surveillance distincts.
                       14. La Colombie, en revanche, soutient que les pouvoirs inhérents sont
                    exercés lorsque cela est nécessaire à la bonne administration de la justice ;
                    elle estime que, de portée plus limitée, ces pouvoirs n’emportent aucune
                    compétence de la compétence, et conteste l’existence d’une « compétence
                    inhérente » ; enfin, l’instrument constitutif d’une juridiction (la Charte des
                    Nations Unies, dans le cas de la Cour) ne comporte, selon elle, aucune
                    disposition expresse portant sur le contrôle de l’exécution de ses décisions.


                        11 Réponse écrite de la Colombie aux questions posées par M. le juge Cançado

                    ­ rindade à l’audience publique tenue dans la matinée du 2 octobre 2015, NICOLC 2015/33,
                    T
                    p. 2, par. 4.
                        12 Ibid., p. 3, par. 6.
                        13 Ibid., p. 4, par. 6.
                        14 Ibid., par. 7.
                        15 Ibid.



                                                                                                         49




6 CIJ1092.indb 95                                                                                              15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)                             49

                       15. Il n’est pas surprenant de voir s’opposer ces deux points de vue
                    concernant la portée des facultés ou pouvoirs inhérents des juridictions
                    internationales. Rien, selon moi, n’empêchait la Cour de se prononcer sur
                    cette question. Le fait qu’elle s’en soit abstenue traduit une conception
                    assez minimaliste, que je ne partage pas, de l’exercice de la fonction judi-
                    ciaire internationale. Après tout, que ce soit en matière de recevabilité et
                    de compétence ou sur le fond, les décisions sont censées fournir le raison-
                    nement et la motivation qui les sous‑tendent. Pour examiner cette ques-
                    tion, je me propose d’aborder, dans les paragraphes suivants, les points
                    interdépendants déjà énumérés ci‑dessus (supra, par. 4).


                       IV. Les pouvoirs inhérents a
                                                  ­ u-delà du consentement des États

                       16. La question des facultés ou pouvoirs inhérents a, de fait, été soule-
                    vée à maintes reprises devant des juridictions internationales. J’ai ainsi eu
                    l’occasion de m’y intéresser au cours de ma longue carrière de juge 16 et,
                    récemment encore, j’en ai traité dans le cadre des opinions individuelles
                    que j’ai présentées dans d’autres affaires opposant devant la Cour des
                    Etats latino‑américains, comme celles relatives à Certaines activités
                    menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicara‑
                    gua) et à la Construction d’une route au Costa Rica le long du fleuve
                    San Juan (Nicaragua c. Costa Rica) (jonction d’instances, ordonnances du
                    17 avril 2013, C.I.J. Recueil 2013, p. 166 et 184), ou celle relative à l’Obli‑
                    gation de négocier un accès à l’océan Pacifique (Bolivie c. Chili) (exception
                    préliminaire, arrêt, C.I.J. Recueil 2015 (II), p. 592).
                       17. J’entends ici résumer, plutôt que de les reproduire un à un à l’iden-
                    tique, les points que j’ai développés dans ces opinions individuelles, avant
                    de m’intéresser brièvement à d’autres aspects liés de la question, qui sont
                    pertinents aux fins du présent arrêt de la Cour. Dans le contexte des
                    ordonnances rendues par la Cour en 2013 dans les instances jointes rela-
                    tives à Certaines activités et à la Construction d’une route, je suis revenu
                    sur la conceptualisation des « pouvoirs implicites » et des « pouvoirs inhé-
                    rents », en rappelant ce qui suit :
                             « Si la notion de « pouvoirs implicites » a été introduite dans la
                          doctrine pour poser des limites aux pouvoirs transcendant la lettre
                          des instruments constitutifs — limites tenant aux buts et fonctions de
                          l’organisation internationale concernée —, la notion de « pouvoirs
                          inhérents » l’a été dans un tout autre but, à savoir établir les pouvoirs
                          de la personne juridique concernée pour lui permettre d’atteindre ses
                          objectifs, tels qu’énoncés dans son instrument constitutif. Ce que je
                          tiens à souligner par là, c’est que cette expression même de « pouvoirs

                        16 J’ai ainsi traité de cette question il y a près de vingt ans, dans l’opinion dissidente que

                    j’ai jointe à la décision rendue par la CIDH en l’affaire Genie Lacayo c. Nicaragua (demande
                    en revision, résolution du 13 septembre 1997), par. 1-28, en particulier le paragraphe 7.

                                                                                                                  50




6 CIJ1092.indb 97                                                                                                        15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)                                                 50

                         inhérents » a parfois été appliquée au fonctionnement des entités
                         judiciaires internationales ; or, si l’expression est la même, sa raison
                         d’être et sa connotation sont différentes lorsqu’il s’agit de juridictions
                         internationales. Une autre précision s’impose ici, pour bien com-
                         prendre le fonctionnement de c­elles-ci. Comprendre et agir sont
                         comme l’avers et le revers d’une même médaille : ad intelligendum
                         etad agendum. » (C.I.J. Recueil 2013, p. 174 et 191, par. 6.) 17
                       18. Je me suis ensuite efforcé de démontrer la pertinence du principe de
                    compétence de la compétence (Kompetenz Kompetenz) aux fins de l’exer-
                    cice de la fonction judiciaire internationale (ibid., p. 174-175 et 191-192,
                    par. 7-9), ainsi que le rôle des pouvoirs inhérents dans la bonne adminis-
                    tration de la justice (ibid., p. 175-182 et 192-198, par. 10-27). J’ai ainsi
                    souligné, notamment, que la Cour et sa devancière, la Cour permanente
                    de Justice internationale, avaient « l’une et l’autre ordonné des jonctions
                    avant la lettre, même en l’absence (avant 1978) d’une disposition en ce
                    sens dans leur instrument constitutif » (ibid., p. 181 et 198, par. 25).
                       19. La plupart des juridictions internationales ont, de fait, le pouvoir
                    exprès 18 de fixer elles-mêmes leurs règles de procédure, lorsque, par
                    exemple, une situation donnée n’est pas entièrement couverte par les dis-
                    positions existantes. La mise en œuvre de ces règles et la résolution des
                    questions insuffisamment encadrées par celles‑ci — en application de pou-
                    voirs inhérents — échappent de même à la « volonté » ou au consentement
                    des Etats. Même en l’absence de disposition expresse à cet égard, les juri-
                    dictions internationales sont habilitées à exercer leurs pouvoirs inhérents
                    aux fins de garantir la bonne administration de la justice.
                       20. Dans l’opinion individuelle que j’ai jointe ensuite à l’arrêt au fond
                    rendu tout récemment — le 16 décembre 2015 — dans ces deux mêmes
                    affaires relatives à Certaines activités et à la Construction d’une route, j’ai
                    poursuivi mon analyse en expliquant que la Cour avait, selon moi, en cas
                    de circonstances imprévues, « le pouvoir ou la faculté intrinsèque de
                    prendre la décision qui s’impos[ait] pour garantir le respect des mesures
                    conservatoires qu’elle a[vait] indiquées et préserver ainsi les droits en jeu »
                    (C.I.J. Recueil 2015 (II), p. 773, par. 45), ajoutant ceci :
                             « Dans ces circonstances, une juridiction internationale ne saurait
                         s’abstenir d’exercer ce pouvoir ou cette faculté de s’assurer de la mise
                         en œuvre de ses propres décisions, dans l’intérêt de la bonne adminis-
                         tration de la justice. Le défaut de mise en œuvre de mesures conser-
                         vatoires constitue un manquement aux obligations internationales
                         découlant de c­ elles-ci.
                         �����������������������������������������������������������������������������������������������������������������

                       17 Pour une analyse de l’élaboration conceptuelle des « pouvoirs implicites » des organi-

                    sations internationales (qui se distinguent des « pouvoirs inhérents » des juridictions inter-
                    nationales), voir A. A. Cançado Trindade, Direito das Organizações Internacionais, 6e éd.,
                    Belo Horizonte/Brésil, Del Rey, 2014, p. 7‑135 et 645-646.
                       18 Dans le cas de la Cour, c’est l’article 30 de son Statut qui lui confère ce pouvoir.



                                                                                                                                       51




6 CIJ1092.indb 99                                                                                                                             15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)           51

                            [L]a Cour est pleinement habilitée à indiquer motu proprio des
                        mesures conservatoires totalement ou partiellement différentes de
                        celles qui sont sollicitées. [E]lle peut en indiquer motu proprio de
                        ­nouvelles sans attendre qu’une partie présente une demande à cet
                         effet. [L]a Cour a le pouvoir ou la faculté intrinsèque de s’assurer ex
                         officio de la mise en œuvre des mesures conservatoires et d’en renfor-
                         cer ainsi la dimension préventive. » (C.I.J. Recueil 2015 (II), p. 779-
                         780, par. 63 et 70.)
                    21. Dans une autre opinion individuelle récente, présentée en l’affaire
                 relative à l’Obligation de négocier un accès à l’océan Pacifique entre la
                 Bolivie et le Chili, déjà mentionnée, j’ai jugé opportun de souligner que
                        « le principe de la bonne administration de la justice se retrouv[ait]
                        dans toutes les procédures incidentes [devant la Cour], à savoir les
                        exceptions préliminaires, les mesures conservatoires, les demandes
                        reconventionnelles et l’intervention. Comme on pouvait s’y attendre,
                        les principes généraux imprègnent et guident l’ensemble des procé-
                        dures devant la Cour. » (arrêt, C.I.J. Recueil 2015 (II), p. 627, par. 30.)
                 Une juridiction internationale doit toujours avoir à l’esprit le principe de
                 la bonne administration de la justice (voir ibid., p. 642, par. 67).



                     V. L’interprétation téléologique (ut res magis valeat quam pereat)
                                    ­au-delà du consentement des États

                    22. Cela m’amène à la question de l’interprétation téléologique, qui obéit
                 au principe de l’effet utile ou ut res magis valeat quam pereat. Selon la
                 conception que j’en ai, cette doctrine, que je défends, touche non seulement
                 au droit matériel ou substantiel (c’est-à-dire les droits revendiqués et à pro-
                 téger), mais recouvre aussi les questions de compétence et le droit proces-
                 suel. Je reviendrai brièvement sur quelques observations que j’avais faites
                 sur ce point dans l’opinion dissidente que j’ai jointe à l’arrêt rendu le
                 1er avril 2011 sur les exceptions préliminaires en l’affaire relative à l’Appli‑
                 cation de la convention internationale sur l’élimination de toutes les formes de
                 discrimination raciale (Géorgie c. Fédération de Russie). J’y indiquais que,
                 selon le principe, étayé par une jurisprudence bien établie, de l’effet utile,
                        « les Etats parties à des instruments relatifs aux droits de l’homme
                        doivent veiller à ce que les dispositions conventionnelles aient les effets
                        voulus sur leurs ordres juridiques internes respectifs. Ce principe …
                        s’applique non seulement aux normes de fond des instruments relatifs
                        aux droits de l’homme (autrement dit à celles qui concernent les droits
                        protégés), mais aussi aux normes de procédure, en particulier celles
                        ayant trait au droit de recours individuel et à l’acceptation de la com-
                        pétence obligatoire des organes judiciaires internationaux de protec-
                        tion dans les affaires contentieuses. Ces normes conventionnelles, qui

                                                                                                52




6 CIJ1092.indb 101                                                                                    15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)                      52

                      sont essentielles pour assurer l’efficacité du système de protection
                      international, devraient être interprétées et appliquées de sorte à don-
                      ner une utilité pratique réelle aux garanties qu’elles énoncent… Telle a
                      été, comme je l’ai déjà dit …, la démarche suivie par la Cour euro-
                      péenne des droits de l’homme et la Cour interaméricaine des droits de
                      l’homme. » (C.I.J. Recueil 2011 (I), p. 276‑277, par. 79.)
                   23. Je me suis ensuite référé à quelques exemples pertinents issus de la
                 jurisprudence de ces deux juridictions internationales, rappelant notam-
                 ment que, dans son arrêt du 23 mars 1995 sur les exceptions préliminaires
                 en l’affaire Loizidou c. Turquie,
                       « la Cour européenne des droits de l’homme [avait] fait observer que
                       la lettre et l’esprit de la convention européenne ne permett[ai]ent pas
                       de conclure à l’existence de restrictions à la clause facultative relative
                       à la reconnaissance de la juridiction contentieuse de la Cour 19. Dans
                       le domaine de la protection internationale des droits de l’homme, il
                       n’existe pas de limitations « implicites » à l’exercice des droits proté-
                       gés ; et les limites énoncées dans les traités de protection devraient
                       être interprétées de manière restrictive. La clause facultative de com-
                       pétence obligatoire des cours internationales des droits de l’homme
                       n’admet pas de limitations autres que celles qui sont expressément
                       énoncées dans les instruments considérés. » (Ibid., p. 277, par. 80.)
                    24. J’ai par ailleurs souligné que, dans son arrêt du 4 septembre 1998
                 sur les exceptions préliminaires en l’affaire Castillo Petruzzi et autres
                 c. Pérou, la CIDH avait elle aussi relevé qu’elle ne saurait être à la merci
                 de limites qui n’étaient pas prévues dans la convention américaine relative
                 aux droits de l’homme et que les Etats parties invoquaient en raison de
                 problèmes d’ordre interne (ibid.) 20. Dans cette même opinion dissidente
                 présentée en l’affaire relative à l’Application de la convention internationale
                 sur l’élimination de toutes les formes de discrimination raciale, j’ajoutais :
                          « La clause relative à la compétence obligatoire des cours interna-
                       tionales des droits de l’homme est, à mon avis, un élément fonda-
                       mental (cláusula pétrea) de la protection internationale de l’être
                       humain, qui n’admet d’autres restrictions que celles expressément
                       prévues dans les instruments de protection des droits de l’homme
                       considérés. La Cour interaméricaine des droits de l’homme l’a établi
                       dans ses arrêts (compétence) sur la Cour constitutionnelle et
                       Ivcher Bronstein c. Pérou (du 24 septembre 1999) 21. Le laisser-faire
                    19 Voir CEDH, affaire Loizidou c. Turquie (exceptions préliminaires), Strasbourg, C.E.,

                 arrêt du 23 mars 1995, p. 25, par. 82, et voir p. 22, par. 68. Sur le caractère généralisé des
                 obligations conventionnelles des Etats parties, voir aussi les obiter dicta formulés par la
                 Cour dans sa décision antérieure, en l’affaire Belilos c. Suisse (1988).
                    20 Ainsi que je l’ai également soutenu dans l’opinion individuelle (par. 36 et 38) que j’ai

                 jointe à cet arrêt.
                    21 CIDH, affaire de la Cour constitutionnelle (compétence), arrêt du 24 septembre 1999,

                 série C no 55, p. 44, par. 35 ; CIDH, affaire Ivcher Bronstein (compétence), arrêt du
                 24 septembre 1999, série C no 54, p. 39, par. 36.

                                                                                                            53




6 CIJ1092.indb 103                                                                                                15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)    53

                     que représente l’insertion de limitations, qui ne sont pas prévues
                     dans les instruments relatifs aux droits de l’homme, dans un instru-
                     ment d’acceptation d’une clause facultative de compétence obliga-
                     toire représente une distorsion historique regrettable de la
                     conception originale de pareille clause, qui est à mon sens inaccep-
                     table dans le domaine de la protection internationale des droits de
                     l’être humain.
                        Toute autre interprétation ne permettrait pas de garantir que l’ins-
                     trument de protection des droits de l’homme en question a l’effet
                     utile voulu dans le droit interne de chaque Etat partie. La décision de
                     la CIDH en l’affaire Hilaire c. Trinité‑et‑Tobago (exceptions prélimi-
                     naires, arrêt du 1er septembre 2001) était claire : les modalités d’ac-
                     ceptation, par un Etat partie à la convention américaine relative aux
                     droits de l’homme, de la juridiction contentieuse de la Cour sont
                     expressément énoncées aux paragraphes 1 et 2 de l’article 62 ; elles ne
                     sont pas données à titre purement indicatif, mais sont au contraire
                     très précises, et elles n’autorisent les Etats parties à ajouter aucune
                     autre condition ou restriction (numerus clausus).
                        Dans mon opinion individuelle en l’affaire … Hilaire c. Trinité‑­
                     et‑Tobago, j’ai jugé bon de relever ce qui suit :
                           « … [N]ous ne pouvons accepter une pratique internationale
                        soumise au volontarisme des Etats, qui a trahi l’esprit et le but de
                        la clause facultative de compétence obligatoire, au point de la
                        dénaturer entièrement — et qui a perpétué la fragmentation du
                        monde en unités étatiques qui se considèrent comme les arbitres
                        finals de la portée des obligations internationales contractées tout
                        en ne semblant pas croire véritablement en ce qu’elles ont accepté :
                        la justice internationale. » » (C.I.J. Recueil 2011 (I), p. 277‑279,
                        par. 81-83.)

                   25. En concluant mon opinion dissidente, j’ai exprimé la mise en garde
                 suivante :
                        « La Cour ne peut continuer de toujours privilégier le consente-
                     ment des Etats par rapport à toute autre considération, même lorsque
                     ce consentement a déjà été donné par les Etats au moment de la rati-
                     fication des instruments en question.
                        La Cour ne peut continuer de se livrer à une interprétation litté-
                     rale, ou grammaticale et statique, des termes des clauses compromis-
                     soires comprises dans ces traités, pour en tirer des « conditions
                     préalables » à l’exercice de sa juridiction, dans un souci de suivre la
                     pratique traditionnelle en matière d’arbitrage international. » (Ibid.,
                     p. 320, par. 205-206.)
                    26. J’ai également souligné que l’objectif de réalisation de la justice
                 « p[ouvait] difficilement être atteint si l’on part[ait] d’une perspective
                 volontariste strictement centrée sur les Etats en recherchant constamment

                                                                                         54




6 CIJ1092.indb 105                                                                             15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)        54

                 leur consentement. La Cour ne peut, à mon sens, continuer de sacrifier à
                 ce qu’elle estime être les « intentions » ou la « volonté » des Etats » (C.I.J.
                 Recueil 2011 (I), p. 321, par. 209). J’ai, pour finir, indiqué ce qui suit :
                         « La position et la thèse que j’avance dans la présente opinion dis-
                      sidente sont que, lorsque la Cour est priée de régler un différend
                      entre Etats sur la base d’un traité relatif aux droits de l’homme,
                      [c]ette nécessité de bien interpréter [pareils] traités … (à l’aune des
                      canons d’interprétation énoncés aux articles 31-33 des deux conven-
                      tions de Vienne sur le droit des traités, datées de 1969 et 1986) vaut
                      à mon sens aussi bien pour leurs dispositions de fond que pour leurs
                      dispositions procédurales, et donc pour une disposition telle que la
                      clause compromissoire contenue à l’article 22 de la CIEDR. Elle est
                      dans l’intérêt suprême des êtres humains que les Etats ont voulu pro-
                      téger en promouvant et en adoptant ces traités. La raison d’humanité
                      l’emporte sur la traditionnelle raison d’Etat.
                         Dans le présent arrêt, la Cour est complètement passée à côté de
                      l’essentiel. Au lieu de cela, elle a choisi d’exalter comme d’habitude le
                      consentement des Etats, qualifié (au paragraphe 110) « de principe
                      fondamental du consentement ». Je n’adhère pas du tout à ce point
                      de vue car, à mes yeux, le consentement n’est pas « fondamental », et
                      n’est même pas un « principe ». Ce qui est « fondamental », autrement
                      dit ce qui forme le fondement de la Cour depuis sa création, c’est
                      l’impératif de la réalisation de la justice au moyen de la juridiction
                      obligatoire. Le consentement des Etats n’est qu’une règle à respecter
                      … C’est un moyen et non une fin, c’est une exigence procédurale et
                      non un élément d’interprétation des traités. Ce n’est en aucun cas
                      l’un des prima principia. Voilà ce que j’ai tâché de démontrer dans la
                      présente opinion dissidente. » (Ibid., p. 321‑322, par. 210-211.)
                    27. Qu’il me soit permis de le répéter : contrairement à ce que postule
                 habituellement la Cour, le consentement des Etats n’est pas un « principe
                 fondamental », ni même un « principe » tout court ; il s’agit, au mieux,
                 d’une règle (traduisant une prérogative dont jouissent les Etats ou une
                 concession qui leur a été faite) qui doit être respectée en tant qu’acte pre‑
                 mier de l’engagement à respecter une obligation internationale. Il n’entre
                 certainement pas dans les éléments à prendre en compte pour l’interpréta-
                 tion des traités. Une fois cet acte accompli, le consentement des Etats
                 n’est plus une condition de l’exercice par une juridiction de sa compétence
                 obligatoire, qui lui était antérieure et qui continue de s’exercer indépen-
                 damment de lui.

                           VI. La primauté de la recta ratio sur la voluntas
                            ou de la conscience humaine sur la « volonté »

                   28. De toute évidence, la recta ratio prime la voluntas, la conscience
                 humaine prime la « volonté ». Je rappellerai à cet égard, en me plaçant
                 dans une perspective historique, que le nouveau jus gentium tel que l’ont

                                                                                             55




6 CIJ1092.indb 107                                                                                 15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)                      55

                 conçu les « pères fondateurs » du droit des nations (suivant les préceptes
                 établis par Francisco de Vitoria au XVIe siècle) était fondé sur une
                 lex praeceptiva appréhendée par la raison humaine et en aucun cas issue
                 de la « volonté » des sujets de droit eux‑mêmes (et notamment des Etats).
                 Etaient ainsi jetées les bases d’un véritable jus necessarium transcendant
                 les limites du jus voluntarium. Les enseignements des « pères fondateurs »
                 de notre discipline sont pérennes et restent d’une actualité frappante.
                    29. La conception volontariste, en revanche, systématiquement axée sur
                 le consentement ou la « volonté » des Etats, s’est révélée déficiente non seule-
                 ment en droit, mais également dans d’autres domaines du savoir. L’obses-
                 sion du pouvoir sans respect des valeurs ne mène à rien. S’agissant du droit
                 international, si, comme l’affirment les partisans du positivisme volontariste,
                 c’est par la « volonté » des Etats que les obligations sont créées, c’est aussi
                 par cette même « volonté » qu’elles sont violées, et l’on aboutit ainsi à des
                 raisonnements circulaires incapables d’expliquer la nature des obligations
                 internationales. Dans les sciences sociales, les « relativistes » sont bien en
                 peine d’expliquer toute notion qui ne cadre pas avec leur pétition de prin-
                 cipe. Dans le domaine des relations internationales et des sciences politiques,
                 les « réalistes » s’attachent au présent (l’ici et le maintenant) et ne peuvent
                 expliquer — ni prédire — les changements soudains qui se produisent sur la
                 scène internationale ; il leur faut donc réajuster leur point de vue à la nou-
                 velle « réalité ». Le fait est incontestable : la conscience prime la « volonté ».
                    30. Si l’on se penche un instant sur la doctrine internationale, l’on
                 constate qu’un certain nombre de juristes ont, au cours du siècle dernier,
                 soutenu cette idée de la primauté de la conscience humaine sur la
                 « volonté » en tant que fondement du droit des nations, dans le droit fil de
                 la pensée jusnaturaliste (en remontant aux enseignements de Francisco
                 de Vitoria, de Francisco Suárez et d’Hugo Grotius, aux XVIe et
                 XVIIe siècles). Dans son ouvrage publié à titre posthume en 1944, La
                 morale internationale, Nicolas Politis a ainsi avancé que l’on ne pouvait
                 dissocier légalité et justice, toutes deux devant aller de pair pour favoriser
                 l’élaboration graduelle du droit international 22.
                    31. Dans un cours dispensé à l’Institut des hautes études internatio-
                 nales à Paris (1932‑1933), Albert de La Pradelle (qui avait été membre du
                 comité consultatif de juristes ayant établi la version initiale du Statut de
                 la Cour permanente de Justice internationale (CPJI) en 1920) avait déjà,
                 dans le même esprit, mis en garde contre le danger d’une approche stric-
                 tement interétatique pour l’élaboration progressive du droit international,
                 soulignant la nécessité de ne pas perdre de vue les notions de personne
                 humaine, de peuples et d’humanité 23.

                     22 Nicolas Politis, La morale internationale, New York, Brentano’s, 1944, p. 157‑158,

                 161 et 165. Invoquant les philosophes de la Grèce antique, et notamment Euripide, il
                 affirme que celui qui commet une injustice « est plus malheureux que ne l’est sa victime »
                 (ibid., p. 102).
                     23 Albert de La Pradelle, Droit international public (cours sténographié), Paris, Institut

                 des hautes études internationales, 1932-1933, p. 25, 33, 37 et 40-41.

                                                                                                            56




6 CIJ1092.indb 109                                                                                                15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)                   56

                    32. Selon la conception qu’en avait Albert de La Pradelle, le droit des
                 gens transcende la dimension interétatique ; il s’agit d’un « droit de la
                 communauté humaine », d’un véritable « droit de l’humanité » 24, d’où
                 l’importance capitale des principes généraux du droit, qui guident, en
                 définitive, l’élaboration progressive du droit international 25. L’éminent
                 juriste estimait par ailleurs qu’il existait « incontestablement un droit
                 naturel » qui devait, de nos jours,
                          « être considéré comme étant un droit rationnel qui exprim[ait] les
                          réquisitions de la conscience juridique de l’heure. Or, la conscience
                          juridique de l’humanité devient de plus en plus complexe, précise, elle
                          est de plus en plus nuancée, ses exigences deviennent avec le temps de
                          plus en plus fortes. C’est un effet de la culture générale, de la civilisa-
                          tion, du progrès des idées ; il ne faut donc pas considérer le droit natu-
                          rel ou rationnel comme étant un droit immuable qui est fixé dès
                          l’origine et qui ne change pas. S’il change, mais ces changements ne
                          sont pas des changements de caprice, ces changements constituent
                          une évolution, cette évolution accompagne celle de l’humanité. » 26
                     33. Dans la même optique, Max Huber, ancien juge de la CPJI, écrit,
                 dans son ouvrage intitulé La pensée et l’action de la Croix‑Rouge (1954),
                 que le droit international est également tourné vers les valeurs humaines
                 fondamentales, qu’il est censé protéger : c’est là le véritable jus gen-
                 tium, selon une conception non pas positiviste mais jusnaturaliste 27, qui
                 représente ainsi le « droit de l’humanité » 28. Au‑delà des intérêts
                 ­interétatiques, l’humanité entière est concernée.
                     34. L’idée d’une société civile universelle (civitas maxima gentium),
                  telle que la concevaient les grands philosophes classiques, se retrouve,
                  poursuit Max Huber, dans la Charte des Nations Unies elle‑même, qui,
                  pour des raisons morales, attache une grande importance aux peuples et
                  à la personne humaine (c’est le droit des gens proprement dit). La
                  conscience juridique internationale a, selon lui, reconnu la nécessité de
                  poursuivre l’« humanisation » du droit international 29, processus histo-
                 rique qui continue selon moi de suivre son cours 30.
                     35. Dans son ouvrage El Nuevo Derecho Internacional en Sus Rela‑
                 ciones con la Vida Actual de los Pueblos (1962), l’ancien juge de la Cour

                     24 Cf. note 23 supra, p. 49, 149 et 264.
                     25 Ibid., p. 222 et 413.
                     26 Ibid., p. 412.
                     27 M. Huber, La pensée et l’action de la Croix‑Rouge, Genève, CICR, 1954, p. 26 et 247.

                 
                     28Ibid., p. 270.
                     29Ibid., p. 286, 291-293 et 304.
                    30 Voir A. A. Cançado Trindade, A Humanização do Direito Internacional, 2e éd.,

                 Belo Horizonte/Brésil, Del Rey, 2015, p. 3‑789 ; A. A. Cançado Trindade, La Humani‑
                 zación del Derecho Internacional Contemporáneo, Mexico, Edit. Porrúa, 2014, p. 1‑324 ;
                 A. A. Cançado Trindade, Los Tribunales Internacionales Contemporáneos y la Humaniza‑
                 ción del Derecho Internacional, Buenos Aires, Ed. Ad-Hoc, 2013, p. 7‑185.

                                                                                                         57




6 CIJ1092.indb 111                                                                                             15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)                      57

                 Alejandro Alvarez relève de même le rôle essentiel, dans l’évolution
                 du droit international 31, de « la conscience juridique universelle » dont
                 découlent les normes et les préceptes internationaux 32 ; selon lui, les prin-
                 cipes généraux du droit contribuent grandement à la formation d’un droit
                 international universel 33.
                    36. Dans l’opinion dissidente jointe à l’arrêt rendu le 22 juillet 1952, au
                 stade des exceptions préliminaires, en l’affaire de l’Anglo-­Iranian Oil Co.
                 (Royaume-Uni c. Iran), le juge Alvarez s’oppose à une interprétation res-
                 trictive de l’article 36 du Statut de la Cour (C.I.J. Recueil 1952, p. 131
                 et 134) et à la conception volontariste du droit international (ibid., p. 127
                 et 133). Selon lui, les droits garantis par le droit international « ne résultent
                 pas de la volonté des Etats » mais de la conscience humaine (ibid., p. 130).
                    37. Dans le cadre de ce même courant de pensée, toujours, Stefan Glaser
                 a soutenu, dans son cours délivré à l’Académie de droit international de La
                 Haye en 1960, que les normes du droit des nations émanent de la conscience
                 humaine (la recta ratio), formant ainsi une justice naturelle indépendam-
                 ment de la « volonté » des Etats. Assimilant les devoirs d’ordre moral aux
                 obligations juridiques, il attache la plus grande importance aux principes
                 généraux du droit (règle pacta sunt servanda, principe de la bonne foi), et
                 considère que les fondements du droit international sont de nature essentiel-
                 lement morale 34. J’ajouterai ici que, de fait, les préceptes tels que la règle
                 pacta sunt servanda et le principe de la bonne foi découlent de la raison
                 naturelle et sont profondément ancrés dans la doctrine du droit naturel.
                    38. Pour ce qui me concerne, j’avais déjà eu l’occasion, avant l’arrêt
                 rendu ce jour en l’espèce, d’exprimer les préoccupations que m’inspire
                 l’importance excessive que la Cour accorde au volontarisme d’Etat. Dans
                 une longue opinion dissidente jointe à l’arrêt du 3 février 2012 en l’affaire
                 relative aux Immunités juridictionnelles de l’Etat (Allemagne c. Italie ;
                 Grèce intervenant), j’avais pris soin de rappeler les réflexions, aujourd’hui
                 oubliées, de certains juristes qui, au milieu du XXe siècle, s’étaient intéres-
                 sés aux valeurs humaines fondamentales, dans l’espoir de voir le droit des
                 gens transcender la dimension purement interétatique et devenir un véri-
                 table droit de l’humanité (C.I.J. Recueil 2012 (I), p. 191‑194, par. 32-40).
                 La recta ratio prime la voluntas, la conscience humaine prime la « volonté ».
                 
                    39. J’avais, dans une autre opinion dissidente jointe à l’arrêt rendu le
                 1er avril 2011 en l’affaire relative à l’Application de la convention interna‑
                 tionale sur l’élimination de toutes les formes de discrimination raciale, et
                 déjà mentionnée, longuement examiné la progression historique de l’idéal
                 professé de juridiction obligatoire, qui a été à l’origine de la clause facul-
                    31 Alejandro Alvarez, El Nuevo Derecho Internacional en Sus Relaciones con la Vida

                 Actual de los Pueblos [Le droit international nouveau dans ses rapports avec la vie des
                 peuples], Santiago du Chili, Editorial Jurídica de Chile, 1962, p. 49, 57 et 77.
                    32 Ibid., p. 155‑156 et 356-357.
                    33 Ibid., p. 163 et 292.
                    34 S. Glaser, « Culpabilité en droit international pénal », Recueil des cours de l’Académie

                 de droit international de La Haye (1960), vol. 99, p. 561‑563, 566-567, 582-583 et 585.

                                                                                                            58




6 CIJ1092.indb 113                                                                                                15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)        58

                 tative (paragraphe 2 de l’article 36 du Statut de la Cour permanente), et
                 la pratique ultérieure des Etats qui, en assortissant leurs déclarations
                 d’acceptation de toutes sortes de restrictions, l’ont dévoyé jusque dans sa
                 raison d’être, dénaturant et privant de toute efficacité cette clause dans
                 une manifestation de volontarisme pur (C.I.J. Recueil 2011 (I), p. 254‑265,
                 par. 37-43 et 45-63).
                    40. J’avais ensuite souligné, avant de m’intéresser aux clauses compro-
                 missoires (ibid., par. 64 et suiv.), que, étant donné cette pratique abusive
                 et à défaut d’avoir, lors de l’élaboration du Statut de la Cour nouvelle-
                 ment créée en 1945, saisi l’occasion d’y mettre fin et de promouvoir ainsi
                 la juridiction obligatoire de celle‑ci,
                     « [l]e fondement même de [cette] juridiction obligatoire [avait] été
                     perdu de vue au profit d’une conception volontariste dépassée du
                     droit international qui avait prévalu au début du siècle dernier et ce,
                     alors même que plusieurs générations de juristes avisés avaient mis
                     en garde contre les conséquences dommageables de cette conception
                     pour la conduite des relations internationales. Il est vrai que, dans le
                     même temps, d’autres juristes, fort nombreux, continuaient de mettre
                     l’accent sur l’importance que revêt, en règle générale, le consentement
                     des Etats, plaçant ­celui-ci bien ­au-­dessus des impératifs de réalisation
                     de la justice au niveau international. » (Ibid., p. 257, par. 44.)
                    41. Il est fort regrettable que l’obsession de devoir compter avec le
                 consentement des Etats prévale aujourd’hui encore, par inertie mentale
                 sans doute, dans la pratique juridique et le règlement judiciaire des diffé-
                 rends internationaux. La conclusion qui s’impose, selon moi, est que, si
                 l’on s’obstine à privilégier la volonté des Etats, le règlement judiciaire des
                 différends interétatiques ne dépassera jamais le stade préhistorique où il
                 se trouve encore aujourd’hui. Je le répète, la recta ratio prime la voluntas,
                 la conscience humaine prime la « volonté ».


                     VII. La compétence de la compétence (Kompetenz Kompetenz)
                                 ­au-delà du consentement des États

                    42. Dans le même sens (la primauté de la conscience sur la « volonté »),
                 j’ai, dans une allocution prononcée le 1er novembre 2000 dans le cadre de
                 la conférence organisée à Rome à l’occasion du cinquantenaire de la
                 convention européenne des droits de l’homme, rappelé les décisions sus-
                 mentionnées de la CEDH (arrêt de 1995 sur les exceptions préliminaires
                 en l’affaire Loizidou c. Turquie) et de la CIDH (arrêts de 1999 en l’affaire
                 de la Cour constitutionnelle et en l’affaire Ivcher Bronstein), et formulé les
                 réflexions suivantes :
                        « Tant la Cour européenne que la Cour interaméricaine ont, à juste
                     titre, posé des limites au volontarisme de l’Etat, sauvegardé l’inté-
                     grité de leurs conventions des droits de l’homme respectives et la pri-

                                                                                             59




6 CIJ1092.indb 115                                                                                 15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)                    59

                      mauté de considérations d’ordre public sur la volonté des Etats
                      individuels, fixé des critères plus élevés de comportement des Etats et
                      instauré un certain degré de contrôle d’éventuelles restrictions abu-
                      sives de la part de ces derniers, et amélioré, de manière rassurante, la
                      situation des individus en tant que sujets du droit international des
                      droits de l’homme, les dotant de la pleine capacité procédurale. » 35
                    43. Les juridictions internationales ont le pouvoir de statuer sur leur
                 propre compétence 36. Celles chargées de la protection des droits de
                 l’homme (telles que la CIDH et la CEDH, dont la jurisprudence a été
                 invoquée par les deux Parties dans le cadre de la procédure devant la
                 Cour en la présente affaire (voir supra)), en particulier, ont réussi à s’af-
                 franchir du consentement des Etats et à préserver ainsi l’intégrité de leur
                 compétence. Elles ne se sont jamais écartées de l’interprétation téléo­
                 logique, affirmant leur compétence de la compétence et exerçant leurs
                 pouvoirs inhérents.

                    44. Si la CEDH et la CIDH n’avaient pas statué en ce sens dans les
                 affaires susmentionnées (Loizidou c. Turquie pour la première, Cour
                 constitutionnelle et Ivcher Bronstein pour la seconde), leur compétence
                 aurait été battue en brèche et les deux conventions en cause se seraient
                 trouvées privées de leur effet utile. Ces deux juridictions internationales
                 ont bien compris que leur compétence de la compétence et leurs pouvoirs
                 inhérents n’étaient pas contraints par le consentement des Etats, car, si tel
                 était le cas, elles ne pourraient tout simplement pas rendre la justice. Dans
                 l’affaire Loizidou c. Turquie, la CEDH a écarté la possibilité de conclure à
                 l’existence de restrictions limitant sa compétence. Dans l’affaire de la
                 Cour constitutionnelle et l’affaire Ivcher Bronstein 37, la CIDH a exercé son
                 pouvoir inhérent pour affirmer sa compétence, et rejeté la demande par
                 laquelle l’Etat défendeur avait tenté de « se soustraire » unilatéralement à
                 celle‑ci.
                    45. La CIDH et la CEDH se sont opposées au volontarisme et ont
                 tenu à affirmer leur compétence de la compétence, se posant en gardiennes
                 et maîtresses de leur propre juridiction. Elles ont contribué à établir la
                 primauté des considérations d’ordre public sur le volontarisme subjectif
                 des Etats. Elles n’ont pas hésité à exercer leurs pouvoirs inhérents, préser-
                 vant ainsi résolument l’intégrité des fondements de leur compétence res-


                     35 A. A. Cançado Trindade, « La contribution de l’œuvre des cours internationales des

                 droits de l’homme au développement du droit international public », dans Conseil de l’Eu-
                 rope, La Convention européenne des droits de l’homme à 50 ans (Bulletin d’information sur
                 les droits de l’homme, numéro spécial no 50 (2000), p. 8‑9).
                     36 Pour une analyse générale, voir notamment I. F. I. Shihata, The Power of the Interna‑

                 tional Court to Determine Its Own Jurisdiction — Compétence de la Compétence, La Haye,
                 Nijhoff, 1965, p. 1‑304.
                     37 De même que dans l’affaire Hilaire, Benjamin et Constantine (exceptions prélimi-

                 naires, 2001).

                                                                                                          60




6 CIJ1092.indb 117                                                                                              15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)       60

                 pective. En adoptant cette position de principe, elles ont, en somme,
                 considéré à juste titre que la conscience l’emportait sur la volonté.
                    46. S’agissant des juridictions internationales pénales, je rappellerai
                 que, dans la décision qu’a rendue sa chambre d’appel le 2 octobre 1995 en
                 l’affaire Tadić, le Tribunal pénal international pour l’ex‑­   Yougoslavie
                 (TPIY) a défini la compétence comme suit :
                       « il s’agit fondamentalement — ainsi qu’il ressort de l’origine latine
                       du terme ­lui-même, jurisdictio — d’un pouvoir juridique et donc,
                       nécessairement, d’un pouvoir légitime de « dire le droit » dans ce
                       domaine, de manière définitive et faisant autorité. C’est son sens
                       dans tous les systèmes juridiques. » (Par. 10.)
                    47. La chambre d’appel du TPIY a ajouté qu’une conception étroite de
                 la compétence ne pouvait se justifier en droit international, soulignant
                 que les limites aux pouvoirs d’un tribunal international ne sauraient être
                 présumées et, « en tout état de cause, … ne p[ouvaient] … être déduites du
                 concept de compétence proprement dit » (par. 11). En préconisant une
                 conception large de sa compétence, le TPIY a considéré que cette compé-
                 tence n’était pas limitée aux pouvoirs que le Conseil de sécurité entendait
                 lui confier, mais recouvrait également des pouvoirs inhérents qui lui
                 étaient propres (voir par. 14-15). Se fondant sur sa compétence de la com-
                 pétence, il s’est déclaré habilité à examiner jusqu’à la validité de sa propre
                 création par le Conseil de sécurité (par. 18-22).


                     VIII. Les pouvoirs inhérents comme moyen de combler les lacunes
                                  et la pertinence des principes généraux

                    48. Les tribunaux internationaux ont exercé leurs facultés ou pouvoirs
                 inhérents dans différentes situations. L’on en trouve un exemple dans la
                 décision rendue il y a une vingtaine d’années par la CIDH, en l’affaire
                 Genie Lacayo c. Nicaragua (résolution du 13 septembre 1997), relative-
                 ment à la demande en revision d’un arrêt. Dans mon opinion dissidente,
                 j’ai souligné ce qui suit :
                          « Le présent recours est sans précédent dans l’histoire de la Cour
                       interaméricaine [CIDH] : … en l’espèce, la Cour est pour la première
                       fois appelée à se prononcer sur une demande en revision d’un arrêt, …
                       procédure qui n’est prévue ni dans la convention américaine [relative
                       aux droits de l’homme], ni dans son Statut ou son Règlement. Le
                       silence de ces textes à cet égard ne doit toutefois pas être interprété
                       comme équivalant à une vacatio legis, qui entraînerait l’irrecevabilité
                       de la demande. Le fait que ni la convention ni le Statut ou le Règle-
                       ment ne comportent de disposition y afférente n’empêche pas la Cour
                       de déclarer recevable la demande en revision d’un arrêt : l’apparente
                       vacatio legis doit s’effacer, dans ce cas précis, devant l’impératif de
                       justice naturelle. » (Par. 2 et 6.)


                                                                                            61




6 CIJ1092.indb 119                                                                                15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)                        61

                   49. Appelant l’attention sur l’importance des principes généraux du
                 droit, dans le contexte de l’affaire en cause également, j’ai ajouté :
                             « La Cour doit ainsi se prononcer … en se fondant — suivant la
                          règle jura novit curia — sur les principes généraux du droit processuel
                          et en recourant aux pouvoirs inhérents propres à sa fonction judi-
                          ciaire. Les êtres humains et les institutions dont ils font partie ne sont
                          pas infaillibles, et il n’existe aucune juridiction digne de ce nom qui
                          ne reconnaisse la possibilité — certes exceptionnelle — d’obtenir la
                          revision d’un jugement, que ce soit en droit international ou en droit
                          interne. » (Par. 7.)
                    50. La CIDH elle-même a reconnu, dans la décision susmentionnée,
                 que son pouvoir inhérent d’examiner, dans des circonstances particu-
                 lières, une demande en revision était conforme aux « principes généraux
                 du droit processuel, tant interne qu’international » (par. 9). Ce n’est là
                 que l’un des cas où une juridiction peut faire usage de ses pouvoirs
                 inhérents ; il y en a plusieurs autres, mettant en jeu, par exemple, le
                 ­
                 droit à une procédure régulière ou l’attribution de réparations ; la juris-
                 prudence des juridictions internationales pénales en offre de nombreuses
                 illustrations.
                    51. S’agissant du droit à une procédure régulière, le Tribunal pénal
                 international pour le Rwanda (TPIR, chambre de première instance III) a
                 ainsi reconnu, en l’affaire Rwamakuba (décision du 31 janvier 2007), le
                          « pouvoir propre [au tribunal] [d’]accorder [réparation] à un accusé
                          ou à un ancien accusé dont les droits ont été violés alors qu’il était
                          poursuivi ou jugé devant le Tribunal. … [C]e pouvoir … lui est indis-
                          pensable pour exercer ses fonctions judiciaires et respecter ses obliga-
                          tions découlant des normes internationales en matière de droits de
                          l’homme. » (Par. 49.)
                 Dans cette même affaire, le TPIR a précisé (décision du 13 septembre
                 2007 de la chambre d’appel) que son pouvoir inhérent incluait, lorsque
                 cela était nécessaire, l’attribution de réparations « proportionnelles à la
                 gravité du préjudice » causé (par. 27).
                    52. La Cour pénale internationale (CPI, chambre de première instance
                 V-A) a, pour sa part, observé, en l’affaire Le Procureur c. William Samoei
                 Ruto et Joshua Arap Sang (Situation en République du Kenya, décision du
                 17 avril 2014), qu’elle était habilitée à utiliser un tel pouvoir 38 pour « pré-
                 server son intégrité judiciaire » (par. 80), et que celui‑ci lui était « indispen-
                 sable pour exercer la compétence qui lui revenait au premier chef et
                 s’acquitter de ses obligations et fonctions essentielles » (par. 81). Elle a
                 précisé qu’elle pouvait notamment y recourir pour ordonner la comparu-
                 tion de témoins 39.


                     38   Soit son pouvoir « inhérent », quoique la Cour utilise l’adjectif « implicite ».
                     39   Voir par. 87-89, 91, 100, 104 et 110-111.

                                                                                                             62




6 CIJ1092.indb 121                                                                                                15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)                 62

                    53. Dans la décision rendue par sa chambre d’appel le 29 novembre 2002
                 en l’affaire Bobetko, le TPIY, a quant à lui estimé qu’il « a[vait] le pouvoir
                 inhérent de suspendre les actions constituant un abus de procédure » afin
                 d’« exercer effectivement sa compétence sur le déroulement de la procé-
                 dure » (par. 15). Dans la décision ultérieure du 1er septembre 2005, rendue
                 par sa chambre d’appel en l’affaire Stanković, le tribunal a conclu qu’il
                 était notamment habilité, en vertu de ses pouvoirs inhérents, à rendre des
                 ordonnances « raisonnablement liées » à la tâche lui incombant, dans le
                 cadre de l’exercice même de sa fonction judiciaire (par. 51).
                    54. Plus récemment, en l’affaire Hartmann, une chambre spéciale du
                 TPIY a rappelé que celui‑ci était doté d’un « pouvoir inhérent » en vertu
                 duquel il pouvait « déclarer coupables d’outrage les personnes qui entra-
                 v[aient] délibérément et sciemment le cours de la justice » (arrêt du 14 sep-
                 tembre 2009, par. 19). Elle a ajouté que ce pouvoir, fondé sur la
                 jurisprudence constante du tribunal, visait à réprimer « toute conduite qui
                 entrav[ait] le cours de la justice ou lui port[ait] atteinte » (par. 18).
                    55. Le Tribunal spécial pour le Liban (TSL, chambre d’appel) s’est,
                 pour sa part, longuement penché, dans sa décision du 10 novembre 2010
                 en l’affaire El-Sayed, sur l’exercice des pouvoirs inhérents 40 aux fins de
                 garantir l’équité de la procédure (par. 15, 48 et 52), l’égalité des armes
                 (par. 17) et, en résumé, la bonne administration de la justice (par. 49
                 et 52). L’on voit donc que, s’agissant des pouvoirs inhérents, ces pronon-
                 cés de différentes juridictions pénales internationales vont tous dans le
                 même sens.
                    56. La jurisprudence internationale pertinente en la matière a récem-
                 ment amené les théoriciens du droit à s’intéresser eux aussi à cette ten-
                 dance des juridictions internationales à utiliser leurs pouvoirs inhérents
                 pour combler les lacunes de leurs instruments constitutifs 41. De fait, il
                 semble aujourd’hui généralement admis qu’il existe un grand nombre de
                 situations dans lesquelles les cours et les tribunaux internationaux peuvent
                 user de leurs pouvoirs inhérents, compte tenu en particulier des différentes
                 fonctions qui leur sont assignées.
                    57. Quoique le Tribunal international du droit de la mer (TIDM) n’ait
                 jamais, pour sa part, abordé de manière explicite cette question, il ne fait
                 aucun doute que, en tant que juridiction internationale, il dispose de pou-
                 voirs inhérents aux fins d’exercer la fonction judiciaire que lui confère la
                 convention des Nations Unies sur le droit de la mer. Certains de ses juges
                 s’y sont, de fait, expressément référés dans les opinions individuelles qu’ils
                 ont jointes aux décisions rendues en deux affaires successives, celle du
                 Navire « Saiga » (no 2) (Saint-­Vincent-et-les Grenadines c. Guinée) (arrêt

                     40
                      Voir par. 2, 15, 17, 43, 45-49, 52, 54 et 56.
                     41
                      Voir notamment P. Gaeta, « Inherent Powers of International Courts and Tribunals »,
                 Man’s Inhumanity to Man — Essays on International Law in Honour of Antonio Cassese
                 (L. C. Vohrah, F. Pocar et al., dir. publ.), La Haye, Kluwer, 2003, p. 359 et 364-367 ;
                 C. Brown, « The Inherent Powers of International Courts and Tribunals », British Year‑
                 book of International Law (2005), vol. 76, p. 203, 215, 221, 224 et 244.

                                                                                                      63




6 CIJ1092.indb 123                                                                                          15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)        63

                 du 1er juillet 1999) et celle du Navire « Louisa » (Saint-­Vincent-et-les
                 ­Grenadines c. Royaume d’Espagne) (arrêt du 28 mai 2013).
                    58. En résumé, les juridictions internationales contemporaines ont eu
                  recours aux pouvoirs inhérents qui leur semblaient nécessaires au bon
                  exercice de leurs fonctions judiciaires respectives. Elles ont montré qu’elles
                  étaient prêtes à en user (en se prononçant sur des questions de compé-
                 tence ou d’administration de la preuve, de fond ou de réparations) et
                 n’ont pas manqué de le faire en de fréquentes occasions et dans des situa-
                 tions diverses, afin de garantir une bonne administration de la justice.


                                   IX. Les pouvoirs inhérents et la juris dictio
                                     ­au-delà de la justice transactionnelle

                    59. Ce qui importe finalement aux juridictions internationales, c’est
                 d’attacher à leur fonction judiciaire les pouvoirs inhérents nécessaires aux
                 fins de la bonne administration de la justice. Ainsi, en l’affaire Mucić,
                 Delić and Landžo, le TPIY a jugé (arrêt du 8 avril 2003 de la chambre
                 d’appel) que, outre les pouvoirs qui lui étaient expressément attribués, il
                 disposait « du pouvoir inhérent, du fait de sa fonction judiciaire, de
                 conduire ses débats de manière à s’assurer que la justice soit rendue »
                 (par. 16). Ce pouvoir comprenait la faculté de réexaminer toute décision
                 si cela était nécessaire « pour éviter une injustice » (par. 49). Dans le cadre
                 de sa mission d’administration de la justice, le tribunal est doté du pou-
                 voir inhérent de « s’assurer que les procès conduits devant lui n’entraînent
                 pas d’injustice » (par. 50) 42.
                    60. Dans le même esprit, le Tribunal spécial pour la Sierra Leone (TSSL)
                 a expliqué, dans la décision du 17 janvier 2005 rendue par sa chambre d’ap-
                 pel en l’affaire Sam Hinga Norman, Moinina Fofana et Allieu Kondewa, que
                 le pouvoir inhérent d’une juridiction, s’il ne pouvait être exercé en violation
                 des dispositions expresses de son Règlement, pouvait en revanche l’être en
                 l’absence de telles dispositions (par. 41). Une juridiction — ainsi que le
                 reconnaît la jurisprudence du TPIY — peut recourir à son pouvoir inhérent
                 pour « réexaminer ses propres décisions aux fins d’éviter une injustice ou une
                 erreur judiciaire » (par. 40) 43.
                    61. Comme il ressort des paragraphes précédents (sections VII‑VIII),
                 les juridictions internationales contemporaines se sont déclarées favo-
                 rables à l’exercice de pouvoirs inhérents afin de garantir la bonne exécu-
                 tion de leur fonction judiciaire internationale. Cela semble d’autant plus
                 clair si l’on tient compte du fait que, a­ u-delà du règlement pacifique des
                 différends, leur mission consiste plus largement à dire le droit (juris dic‑
                 tio). Les juridictions internationales contemporaines compétentes en
                 matière de droits de l’homme ainsi qu’en matière pénale ont adopté ce
                 point de vue dans l’exercice de leurs fonctions judiciaires respectives.

                     42   Voir également par. 52-53.
                     43   Voir également par. 34.

                                                                                             64




6 CIJ1092.indb 125                                                                                 15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)                     64

                     62. J’ai, sur ce point, eu l’occasion, dans l’allocution que j’ai donnée
                 lors des célébrations organisées par la Cour pour commémorer le
                 ­centenaire du Palais de la Paix à La Haye en 2013, de souligner que,
                  parallèlement à la conception traditionnelle (toujours défendue par cer-
                  tains des occupants de ce Palais), selon laquelle une juridiction internatio-
                  nale doit « se contenter de régler le différend en cause et d’en offrir une
                  résolution aux parties (ce qui s’apparente à la justice transactionnelle) en
                  n’examinant que les moyens que celles‑ci lui ont soumis », il en existe une
                  autre,
                      « plus large — que je défends —, selon laquelle le juge se doit de
                      dépasser ce cadre et de dire le droit (juris dictio), contribuant ainsi
                      au règlement d’autres situations similaires et au développement pro-
                      gressif du droit international. Une certaine créativité judiciaire est
                      possible dans l’interprétation, voire la définition, du droit applicable ;
                      les juridictions demeurent libres, en effet, de déterminer le droit
                      applicable, indépendamment des arguments présentés par les parties
                      (juria novit curia). » 44
                    63. Cette conception plus large se justifie au regard de la jurisprudence
                 pertinente des juridictions internationales compétentes en matière de
                 droits de l’homme et en matière pénale. Déjà, dans un arrêt rendu en
                 formation plénière le 18 janvier 1978 dans une affaire appelée à faire date,
                 Irlande c. Royaume-Uni, la CEDH avait estimé qu’il entrait dans ses fonc-
                 tions non seulement de trancher ou de régler les différends dont elle était
                 saisie, mais également, plus largement, d’appliquer, de « clarifier » et de
                 « développer » les normes de la convention européenne des droits de
                 l’homme et de contribuer de la sorte au respect, par les Etats parties, de
                 leurs engagements (par. 154).
                    64. Vingt‑cinq ans plus tard, dans son arrêt du 24 juillet 2003 en l’af-
                 faire Karner c. Autriche, la CEDH (première section) a tenu le même pro-
                 pos, en précisant qu’elle pouvait, de fait, clarifier et développer le
                 corpus juris de la convention, étant donné que sa mission consistait non
                 seulement à régler les affaires dont elle était saisie, mais aussi à élever les
                 normes de protection des droits de l’homme et à étendre la jurisprudence
                 dans ce domaine à l’ensemble de la communauté des Etats parties à la
                 convention (par. 26).
                    65. La CIDH a elle aussi dépassé le simple cadre du règlement des diffé-
                 rends et adopté cette même conception élargie de sa juris dictio dans sa
                 jurisprudence constante. Le fait mérite d’être relevé, car il est arrivé que les
                 décisions de juridictions internationales (notamment la CEDH et la CIDH)
                 aient des conséquences qui ne se limitaient pas aux seuls Etats en litige mais
                 touchaient également d’autres Etats parties à la convention en cause 45.

                    44 A. A. Cançado Trindade, « A Century of International Justice and Prospects for

                 the Future », Rétrospective d’un siècle de justice internationale et perspectives d’avenir
                 (A. A. Cançado Trindade et D. Spielmann, dir. publ.), Oisterwijk, Wolf, 2013, p. 16, par. 40.
                    45 Ibid., p. 16, par. 41.



                                                                                                           65




6 CIJ1092.indb 127                                                                                               15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)                      65

                    66. Cette conception, adoptée par la CIDH autant que par la CEDH,
                 sous-tend par ailleurs, de façon implicite, la notion d’« arrêts pilotes » que
                 l’on trouve dans les travaux de cette dernière 46. Il s’agit d’accorder davan-
                 tage d’importance aux raisonnements des juridictions et à l’exercice de
                 leurs pouvoirs inhérents, dépassant largement l’approche traditionnelle
                 plus stricte d’une justice transactionnelle. En tranchant les différends et en
                 disant le droit, les juridictions internationales ont exercé leurs pouvoirs
                 inhérents et se sont efforcées de garantir la bonne administration de la
                 justice, lorsqu’elles se sont trouvées face à de nouvelles difficultés. Elles se
                 sont ainsi dotées des moyens de contribuer au développement progressif
                 du droit international 47.


                           X. Les pouvoirs inhérents et le contrôle de l’exécution
                                                des décisions

                    67. J’en viens maintenant à un autre aspect de la question, évoqué
                 dans le cadre de la procédure en la présente affaire, à savoir les pouvoirs
                 inhérents sous l’angle du contrôle de l’exécution des jugements et arrêts
                 de la Cour. Les Parties ont toutes deux soulevé ce point, à des titres diffé-
                 rents 48, en rapport avec la cinquième exception préliminaire de la Colom-
                 bie. Le fait qu’une juridiction internationale puisse compter sur l’aide
                 d’un organe de surveillance distinct pour assurer l’exécution de ses juge-
                 ments ou arrêts ne signifie pas, selon moi, qu’elle doive se désintéresser de
                 leur exécution une fois qu’elle a rendu lesdits jugements ou arrêts. Tant
                 s’en faut.
                    68. Ainsi, le fait que le paragraphe 2 de l’article 94 de la Charte des
                 Nations Unies confie au Conseil de sécurité le soin de faire exécuter les
                 arrêts et ordonnances de la Cour ne signifie aucunement que ­celle-ci doive
                 cesser de s’en préoccuper. Le Conseil de sécurité n’a que très rarement eu
                     46   A partir du prononcé de son arrêt du 22 juin 2004 en l’affaire Broniowski c. Pologne.
                 
                     47 Voir, à cet égard, les ouvrages suivants : H. Lauterpacht, The Development

                 of International Law by the International Court, Londres, Stevens, 1958, p. 3‑400 ;
                 A. A. Cançado Trindade, Os Tribunais Internacionais e a Realização da Justiça, Rio de
                 Janeiro, Renovar, 2015, p. 1‑507 ; J. G. Merrills, The Development of International Law by
                 the European Court of Human Rights, 2e éd., Manchester University Press, 1993, p. 1‑255 ;
                 A. A. Cançado Trindade, El Ejercicio de la Función Judicial Internacional – Memorias de la
                 Corte Interamericana de Derechos Humanos, 3e éd., Belo Horizonte/Brésil, Del Rey, 2013,
                 p. 1‑409 ; L. J. van den Herik, The Contribution of the Rwanda Tribunal to the Development
                 of International Law, Leyde, Nijhoff, 2005, p. 1‑284 ; The Development of International Law
                 by the International Court of Justice (C. J. Tams et J. Sloan, dir. publ.), Oxford University
                 Press, 2013, p. 3‑396 ; et voir M. Lachs, « The Development and General Trends of Interna-
                 tional Law in Our Time », Recueil des cours de l’Académie de droit international de La Haye
                 (1980), vol. 169, p. 245‑246, 248-249 et 251.
                     48 Voir conclusions dans CR 2015/22, p. 60‑62, par. 1, 3 et 8 (Colombie) ; CR 2015/23,

                 p. 46‑50 et 54, par. 4-5, 9, 12, 14-15 et 23 (Nicaragua) ; CR 2015/24, p. 37, par. 23
                 (Colombie) ; CR 2015/25, p. 37‑43, par. 12-19 et 22 (Nicaragua).


                                                                                                            66




6 CIJ1092.indb 129                                                                                                15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)                   66

                 à intervenir à cet égard, si ce n’est dans l’affaire Nicaragua c. Etats-Unis
                 de 1986 49. Conformément au paragraphe 1 de l’article 94 de la Charte des
                 Nations Unies, l’inexécution d’une décision constituerait une nouvelle
                 violation, d’où l’importance de s’en prémunir. Cette préoccupation conti-
                 nue, selon moi, d’incomber à la Cour comme à toutes les autres juridic-
                 tions internationales.
                    69. S’agissant de la Cour en particulier, il a été supposé à tort qu’il ne
                 lui revenait pas de veiller à l’exécution de ses propres décisions. Mais l’on
                 pourra bien invoquer le silence du Statut à cet égard, ou le paragraphe 2
                 de l’article 94 de la Charte des Nations Unies, le fait est que cette dernière
                 disposition ne confère pas au Conseil de sécurité l’autorité exclusive de
                 garantir cette exécution. Un examen plus approfondi de certaines disposi-
                 tions du Statut 50 montre au contraire que la Cour est fondée à s’occuper
                 de l’exécution de ses décisions 51.
                    70. Ce qui doit donc, selon moi, être dénoncé, c’est non pas le pouvoir
                 normatif (qui a souvent été critiqué de manière irréfléchie), mais l’inac-
                 tion et la passivité des instances judiciaires, notamment lorsqu’il s’agit
                 d’assurer l’exécution de leurs décisions. A cet égard, avant de s’interroger
                 sur la possibilité de recourir à cet effet aux juridictions internes, il convien-
                 drait d’approfondir quelque peu l’analyse conceptuelle du rôle même de
                 la Cour et des autres juridictions internationales en la matière.

                    71. L’on trouve des éléments utiles, à cet égard, dans la pratique de la
                 CEDH (qui bénéficie du concours du comité des ministres du Conseil
                 de l’Europe) et de la CIDH (qui, depuis son arrêt historique du
                 28 novembre 2003 en l’affaire Baena-Ricardo et al. c. Panama, a recours à
                 la tenue, après le prononcé de ses décisions, d’audiences visant à en
                 contrôler l’exécution). Dans le cadre de la présente espèce devant la Cour,
                 il a été fait référence à l’ordonnance du 27 novembre 2003 rendue en l’af-
                 faire Blake c. Guatemala, dans laquelle la CIDH avait reconnu être dotée
                 de pouvoirs inhérents en matière de « contrôle de l’exécution de ses déci-
                 sions » (par. 1) 52.
                    72. Les pouvoirs de contrôle conférés au comité des ministres ne sont,
                 en tout état de cause, pas exclusifs, et la CEDH peut s’occuper elle-même
                 du suivi de ses décisions, ainsi que sa grande chambre l’a reconnu dans un
                 certain nombre d’affaires, notamment Verein gegen Tierfabriken Schweiz
                 (VgT) c. Suisse (arrêt du 30 juin 2009) et Bochan c. Ukraine (arrêt du
                 5 février 2015). En résumé, les juridictions internationales ne sauraient,
                 selon moi, demeurer indifférentes à l’inexécution de leurs propres déci-

                    49 Voir C. Schulte, Compliance with Decisions of the International Court of Justice,

                 Oxford University Press, 2004, p. 38‑40, 42 et 63, et voir p. 68 (s’agissant de l’Assemblée
                 générale), p. 70 (Secrétaire général) et p. 77 et 79 (juridictions nationales).
                    50 Les articles 41, 57, 60 et 61, par. 3.
                    51 Voir M. Al-­Qahtani, « The Role of the International Court of Justice in the Enfor-

                 cement of Its Judicial Decisions », Leiden Journal of International Law (2002), vol. 15,
                 p. 781‑783, 786, 792, 796 et 803.
                    52 Cité dans CR 2015/23, p. 54, par. 23 (Pellet).



                                                                                                         67




6 CIJ1092.indb 131                                                                                             15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)                  67

                 sions. Elles ont, dans ce domaine aussi, des pouvoirs inhérents qui leur
                 permettent de s’assurer que c­ elles-ci seront mises en œuvre.
                    73. Les juridictions internationales préservent, ce faisant, l’intégrité de
                 leur compétence. L’on ne peut que s’étonner que la doctrine juridique
                 internationale ne se soit guère intéressée à cette question jusqu’à présent.
                 Cela est regrettable car l’exécution des décisions des juridictions interna-
                 tionales est indispensable pour promouvoir l’état de droit dans la commu-
                 nauté internationale 53. De plus, depuis 2006, la question de l’état de droit
                 aux niveaux national et international, systématiquement inscrite à l’ordre
                 du jour de l’Assemblée générale des Nations Unies 54, suscite chaque
                 année un intérêt croissant parmi les Etats membres.
                    74. Il semble donc paradoxal que l’importance de l’exécution des déci-
                 sions des juridictions internationales ne soit pas, à ce jour, plus largement
                 reconnue. La présente affaire, relative à des Violations alléguées de droits
                 souverains et d’espaces maritimes dans la mer des Caraïbes, a selon moi
                 mis en évidence la nécessité d’accorder davantage d’attention à cette
                 question de l’exécution, en ce qu’elle a trait aux pouvoirs inhérents des
                 juridictions internationales. Les juristes qui se préoccupent sincèrement
                 de la réalisation de la justice — et ils ne sont pas si nombreux — ont à cet
                 égard un rôle à jouer, dans un contexte où le reste de la profession se
                 soucie surtout de stratégie contentieuse et d’« obtenir gain de cause ».
                    75. Le chemin de la justice est long, et peu de progrès ont été faits,
                 pour l’instant, dans la conceptualisation du contrôle de l’exécution des
                 décisions, jugements et arrêts des juridictions internationales. C’est au
                 contraire l’inertie mentale qui a marqué ces dernières décennies. Il est
                 grand temps de remédier à cette inaction et à cette passivité. Le contrôle
                 de l’exécution des décisions est, après tout, une question de nature juridic-
                 tionnelle. Une juridiction internationale ne saurait en aucun cas rester
                 indifférente lorsque l’exécution de ses décisions est en jeu.


                                                     XI. Épilogue

                   76. Ayant examiné cette question des pouvoirs inhérents, en ce qu’elle
                 concerne l’exécution des décisions de la Cour, que le Nicaragua et la
                 Colombie ont tous deux évoquée à des titres différents, j’en viens à la
                 conclusion de ma présente opinion individuelle. Ainsi que je l’ai souligné
                 dans les pages qui précèdent, le traitement qu’a réservé la Cour, en la

                    53 Voir notamment, récemment, A. A. Cançado Trindade, « Prologue : An Overview

                 of the Contribution of International Tribunals to the Rule of Law », The Contribution of
                 International and Supranational Courts to the Rule of Law (G. De Baere et J. Wouters, dir.
                 publ.), Cheltenham/Northhampton, E. Elgar, 2015, p. 3‑18.
                    54 Voir les résolutions de l’Assemblée générale publiées sous les cotes A/RES/61/39

                 (4 décembre 2006), A/RES/62/70 (6 décembre 2007), A/RES/63/128 (11 décembre 2008),
                 A/RES/64/116 (16 décembre 2009), A/RES/65/32 (6 décembre 2010), A/RES/66/102
                 (9 décembre 2011), A/RES/67/97 (14 décembre 2012), A/RES/68/116 (16 décembre 2013),
                 A/RES/69/123 (10 décembre 2014) et A/RES/70/118 (14 décembre 2015).

                                                                                                        68




6 CIJ1092.indb 133                                                                                            15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)         68

                 présente affaire, à la question soulevée par la Colombie dans sa quatrième
                 exception préliminaire ne reflète pas la richesse des pièces de procédure en
                 l’espèce et des arguments présentés (dans les phases écrite et orale) par les
                 deux Parties.
                    77. La Cour aurait selon moi dû tenir expressément compte de l’en-
                 semble des arguments des Parties, quand bien même son analyse l’aurait
                 conduite à rejeter en définitive, comme elle le fait ici, la quatrième excep-
                 tion préliminaire. Les arguments des Parties à la présente affaire soulèvent
                 en effet un point important, qui est invoqué de manière récurrente devant
                 la Cour et sur lequel il y a lieu de poursuivre la réflexion en vue de favo-
                 riser la réalisation de la justice au niveau international.
                    78. Le fait que, dans le présent arrêt, la Cour ait conclu qu’elle avait
                 compétence au titre du pacte de Bogotá (et rejeté, ce faisant, la première
                 exception préliminaire de la Colombie) ne la dispensait pas d’examiner les
                 arguments des deux Parties sur une question aussi importante que celle de
                 ses facultés ou pouvoirs inhérents (de se prononcer sur la non-­exécution
                 alléguée de son arrêt de 2012) 55. J’ai, quant à moi, cru devoir passer en
                 revue ces arguments — même si je considère que la quatrième exception
                 préliminaire est indéfendable et devait donc bien être rejetée —, là où la
                 Cour s’est contentée de conclure de manière évasive qu’« il n’y a[vait] pas
                 lieu » pour elle de se prononcer sur la question 56.
                    79. Les juridictions internationales contemporaines exercent leurs pou-
                 voirs inhérents ­au-delà du consentement des Etats, contribuant ainsi à la
                 bonne administration de la justice. L’on trouve des exemples (voir supra)
                 dans lesquels elles ont affirmé leur compétence de la compétence (Kompe‑
                 tenz Kompetenz), laquelle a fait la preuve de sa pertinence aux fins de
                 l’exercice de la fonction judiciaire internationale. L’on trouve également
                 des exemples d’application par elles de l’interprétation téléologique,
                 au‑delà du consentement des Etats. Elles font par ailleurs usage de leurs
                 pouvoirs inhérents, indépendamment de ce consentement, pour combler
                 les lacunes de leurs instruments constitutifs, ce qui met en exergue l’im-
                 portance des principes généraux.
                    80. En réaffirmant l’exercice de leurs pouvoirs inhérents aux fins de la
                 bonne exécution de leur fonction judiciaire internationale, ces juridictions
                 ont renforcé la conception — que je défends — d’une mission qui ne se
                 cantonne pas au règlement des différends (ou à la justice transactionnelle),
                 et consiste, plus largement, à dire le droit (juris dictio). Elles s’intéressent
                 par ailleurs également au contrôle de l’exécution de leurs décisions, une
                 question qui est d’ordre juridictionnel.
                    81. Les pouvoirs inhérents dont jouissent les juridictions internatio-
                 nales s’étendent aussi à cet aspect, le contrôle de l’exécution de leurs déci-
                 sions. Elles préservent ainsi l’intégrité de leur propre compétence ; après
                 tout — ainsi que je l’ai souligné —, elles ne sauraient rester indifférentes
                 en cas de non‑exécution de leurs décisions. Il s’agit là d’un point essentiel

                     55   Voir par. 16 et 101 de l’arrêt.
                     56   Voir par. 104 et point 1 e) du dispositif de l’arrêt.

                                                                                              69




6 CIJ1092.indb 135                                                                                  15/02/17 08:34

                   droits souverains et espaces maritimes (op. ind. cançado trindade)     69

                 pour promouvoir l’état de droit dans la communauté internationale —
                 question qui, systématiquement inscrite à l’ordre du jour de l’Assemblée
                 générale des Nations Unies depuis une dizaine d’années, suscite un intérêt
                 croissant parmi les Etats membres.
                    82. Dernier point et non des moindres : mon analyse, dans le présent
                 exposé, de l’usage que font spécifiquement les juridictions internationales
                 contemporaines de leurs facultés ou pouvoirs inhérents me renforce dans
                 la conviction que la recta ratio prime la voluntas. Il faut en finir avec la
                 conception volontariste du droit international. Il faut que se répande
                 l’idée d’une primauté de la conscience sur la « volonté » et il faut porter
                 une attention constante aux valeurs humaines fondamentales. C’est ainsi
                 que pourront être assurés le développement progressif du droit internatio-
                 nal et, en définitive, la réalisation de la justice au niveau international.

                                         (Signé) Antônio Augusto Cançado Trindade.




                                                                                          70




6 CIJ1092.indb 137                                                                              15/02/17 08:34

